Case 1:18-cr-00640-RA Document 360
                               359 Filed 09/07/21 Page 1 of 1




                                         Application granted. The conference is
                                         adjourned to October 21, 2021 at 11:00 a.m.
                                         Time is excluded until October 21, 2021,
                                         under the Speedy Trial Act, pursuant to 18
                                         U.S.C. Section 3161(h)(7)(a).

                                         SO ORDERED.

                                         ______________________
                                         Ronnie Abrams, U.S.D.J.
                                         September 7, 2021
